Name: Commission Regulation (EEC) No 3401/83 of 1 December 1983 amending Regulation (EEC) No 3433/81 in respect of the allocation of imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/16 Official Journal of the European Communities 2. 12. 83 COMMISSION REGULATION (EEC) No 3401/83 of 1 December 1983 amending Regulation (EEC) No 3433/81 in respect of the allocation of imports of preserved cultivated mushrooms originating in non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1982 and 1983 ; whereas provision should now be made for the allocation to apply in the period 1 January to 31 December 1984 ; Whereas experience has shown that proper manage ­ ment of the market requires that provision be made for a possible revision of the allocation at the end of the first half of each year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 provides that the quantity of imports not subject to the levying of an additional amount is to be allocated among the supplier countries with account being taken of traditional trade flows and any new suppliers ; Whereas Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3043/83 (4 fixed the allocation of this quantity for Article 1 Article 1 of Regulation (EEC) No 3433/81 is hereby replaced by the following : 'Article 1 The quantity fixed in Article 3 of Regulation (EEC) No 1796/81 shall be allocated among the Member States for the period 1 January to 31 December 1984 as follows w (net weight in tonnes) Country of origin Importing country - China Korea Taiwan Hong Kong Spain Other Belgium Luxembourg | 278  14  12  Denmark 536 20     Federal Republic of Germany 24 595 4 350 1 264 430 1 014 1 514 Greece 15 7 150  60 54 France 10  10   8 Ireland       Italy 3  8   11 Netherlands 65 31 30    United Kingdom 125 22 110 4   (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118, 5. 5. 1983, p. 16. (3) OJ No L 183, 4. 7. 1981 , p, 1 . (4) OJ No L 346, 2. 12. 1981 , p. 5. 0 OJ No L 297, 29. 10 . 1983, p. 20 . 2. 12. 83 Official Journal of the European Communities No L 337/17 The above tonnages may be revised in the light of information relating to the quantity for which licences have been issued up to 30 June 1984, so as to determine the quantity still to be imported in 1984.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1983 . For the Commission Poul DALSAGER Member of the Commission